INGRAHAM, J.
We think this order was properly denied. A motion was originally argued and submitted to the court, which was ■decided by the entry of an order on the 29th day of September, 1896, and which contained a provision that the defendant William B.' Wet-more have leave to renew the motion “on paying the balance of the arrears of alimony due from him to the plaintiff under the judgment of divorce granted to the plaintiff in her action against the said defendant William B. Wetmore,” and upon the said defendant paying the costs of this action which have been awarded against him. It is not claimed by the defendant that he has complied with the terms of this order, or has paid the arrears Of alimony due; and he was not, therefore, entitled to renew the motion under the order entered *801denying Ms original motion. For that reason the court below properly denied his motion for a rehearing, and the order denying that motion is affirmed, with $10 costs and disbursements. All'concur.